        Case 3:20-cv-02731-VC Document 186-5 Filed 05/17/20 Page 1 of 5




                  SITHA CHHUM SHORT-FORM BAIL APPLICATION

SUMMARY:
Sitha Chhum is 39 years-old. His family fled Cambodia before his birth, and Mr. Chhum was
born in a refugee camp in Thailand. He and his family were granted refugee status and came to
the United States when he was a very young child. He grew up in California, and attended
schools here. Soon after he turned 20, in 2000, Mr. Chhum was convicted of attempted murder
for shooting into an inhabited dwelling or vehicle, and was sentenced to 15 years to life in
prison. Mr. Chhum presented compelling evidence of his rehabilitation, and was found suitable
for parole at his initial parole hearing. ICE seeks to execute his removal, but his removal is not
reasonably foreseeable because he is neither a citizen or national of Thailand nor of Cambodia.
He therefore faces indefinite civil detention. If released from custody, Mr. Chhum will be under
the supervision of California Department of Corrections & Rehabilitation (CDCR) parole unit
and will ultimately return to be with his family in Pomona, California.

1. Name: Sitha Chhum

2. Age: 39

3. Sex: Male

4. Primary language: English

5. If there is a hearing, is an interpreter needed? No.

6. Detained in: Mesa Verde Detention Facility

7. Dorm unit: C

8. Date of bond hearing, if any: N/A

9. Outcome of bond hearing, if any: N/A

10. Length of time in detention: 1 month

11. Medical condition(s) that put detainee at risk:

       Mr. Chhum suffers from arthritis and high cholesterol (hyperlipidemia). Mr. Chhum’s
       medical records indicate that his hyperlipidemia is being treated with simvastatin. While
       the CDC has not yet recognized high cholesterol as a risk factor for severe COVID-19,
       high cholesterol was the third most common comorbidity among New York State’s
       COVID-19 fatalities.1
1
  Danny Hakim, Asthma Is Absent Among Top Covid-19 Risk Factors, Early Data Shows, N.Y.
Times (Apr. 16, 2020), https://www.nytimes.com/2020/04/16/health/coronavirus-asthma-
risk.html?referringSource=articleShare (citing New York State Department of Health,
“Fatalities,” https://covid19tracker.health.ny.gov/views/NYS-COVID19-
        Case 3:20-cv-02731-VC Document 186-5 Filed 05/17/20 Page 2 of 5




12. Attorney name, phone, address and email:

        None. Mr. Chhum has no immigration attorney and is representing himself in his
        immigration case.

13. Felony or misdemeanor convictions, including date and offense:

       When he was 20 years old, in 2000, Mr. Chhum was convicted of attempted murder for a
       gang-related shooting and was sentenced to 15 years to life.

       Mr.Chhum was found not to be an ongoing risk to the community2 and granted parole by
       the California Department of Corrections and Rehabilitation (CDCR) at his initial parole
       board hearing. He has relevant parole documents, including the psychological evaluation,
       transcript and report on his person at the Mesa Verde Detention Center. He was released
       from state custody on March 26, 2020, after twenty years in custody, and immediately
       detained by ICE.

14. Pending criminal charges and outstanding warrants, including jurisdiction and offense:

       None.

15. Scheduled removal date:

       Not applicable. Mr. Chhum was a lawful permanent resident. While serving his prison
       term, he was ordered removed, and the removal order has become administratively final.
       However, his deportation is not reasonably foreseeable because it is not clear if there is
       any country willing to accept him.

       Mr. Chhum was born in a refugee camp in Thailand, and does not appear to be a citizen
       of that country. He is not a citizen or national of Cambodia, his parents’ country of
       nationality. Even if Cambodia were to grant him derivative citizenship, the repatriation
       process will likely take many months, if not years, to resolve. Anoop Prasad, an attorney
       at Asian Americans Advancing Justice (class counsel on a Cambodian repatriation case)
       reports to counsel that: “Cambodia requires in person interviews with government
       officials before issuing a travel document. Those interviews only happen a couple times a
       year and the last interview scheduled for March was cancelled. We don't know when
       interviews will happen again. Also, Cambodia is not allowing US citizens to enter the
       country, currently making it difficult for charter deportation flights to land.”



Tracker/NYSDOHCOVID-19Tracker-Fatalities?%3Aembed=yes&%3Atoolbar=no (last visited
May 5, 2020). See also The Hospitalist, Comorbidities the Rule in New York’s COVID-19
Deaths (Apr. 8, 2020), https://www.the-hospitalist.org/hospitalist/article/220457/coronavirus-
updates/comorbidities-rule-new-yorks-covid-19-deaths.
2
  See https://www.cdcr.ca.gov/bph/parole-suitability-hearings-overview/information-considered-
at-a-parole-suitability-hearing/
                                                2
                                                                                     Sitha Chhum
        Case 3:20-cv-02731-VC Document 186-5 Filed 05/17/20 Page 3 of 5




       Mr. Chhun’s continued detention is unconstitutional given that his removal is not
       reasonably foreseeable. See Zadvydas v. Davis, 533 U.S. 678, 690 (2001), In Zadvydas,
       the Supreme Court held that 8 U.S.C. § 1231(a)(2) does not authorize indefinite
       detention. Rather, detention is only permitted for the purposes of effectuating removal.
       Id. at 699-700. A noncitizen may only be detained for a period reasonably necessary to
       bring about removal from the United States. Id. While the Supreme Court recognized a
       "presumptively reasonable period of detention" of six months, that did not account for the
       dangerous conditions of confinement during a global pandemic. Moreover, in the past
       fourteen years since Mr. Chhun’s removal order became final, ICE has not found a
       country willing to accept him nor secured a travel document to effectuate his deportation.

16. Family:

       Mr. Chhum’s parents and brother are all U.S. Citizens and reside in Los Angeles County.
       His sister is also a U.S. Citizen and resides in Idaho.

17. Proposed custodian, including address and phone number, and description of proposed
release residence:

       Mr. Chhum will be on parole through the CDCR, and was told he would have to report
       first to a transitional house that his parole officer would assign upon his release, and then
       he can live with his parents after that.

       His parents, Peou Ou (mother) and Pin Teng (father) live at:
       CA, 91766. His parents are eager to welcome him back and will retrieve him from the
       detention facility and bring him to the transitional house required by the parole board,
       and when permitted by CDCR, to their home. His English-speaking brother, Sitouem, can
       be reached at                 to coordinate the details of his release.

18. Applicant’s ties to the location of the proposed residence (such as length of time, family
members, prior employment, etc.)

       Mr. Chhum has resided in U.S. since his family entered as refugees when he was a small
       child, attending elementary, middle and high school in the United States. All of his
       family resides in the United States.

19. Employment history: N/A.

20. Other information relevant to bail determination:

A Vigorous Parole Process Resulted in Mr. Chhum’s Release

       In spite of his serious charges and indefinite sentence, Mr. Chhum was found suitable for
       parole on his initial parole hearing. Mr. Chhum reports that he was drawn into the gang
       life as a teenager but after his conviction, he left the gang, distancing himself from active
       gang members in prison and instead spending his time engaged in rehabilitative

                                                 3
                                                                                       Sitha Chhum
        Case 3:20-cv-02731-VC Document 186-5 Filed 05/17/20 Page 4 of 5




       programming including Substance Abuse programing, Alcoholics Anonymous, Life
       Cycle (a mentoring program for youth), Nonviolence conflict resolution, Criminal Gang
       Anonymous (a program for those dissociating from gang involvement)3, and an
       alternatives to violence program, among others.

       In seeking parole, Mr. Chhum underwent a thorough and lengthy review process that
       includes an interview by one of the Parole Board’s forensic clinical psychologists for
       purposes of producing a comprehensive risk assessment, a review of his institutional
       behavior and programming, with input from solicited from the District Attorney, victim
       and victim’s family, and a review of his criminal history and the circumstances of his
       crime.4 The Parole Board, whose mission it is to “protect and preserve public safety”
       recommended Mr. Chhum’s release from custody at his first parole board hearing, with
       the panel of independent commissioners, recommended his release from custody.5 The
       Board’s decision was then reviewed by the Governor of California who allowed the
       decision to stand.6

       Mr. Chhum reports that he has on his possession at the detention center the transcript,
       psychological report and parole board report as well as other evidence submitted by his
       family on his behalf, which he could provide the ICE Officers at Mesa to provide to this
       Court.

       Mr. Chhum read portions of the transcript to attorney Hayley Upshaw where
       Commissioner Brian Roberts issued the Board’s decision citing among other things:

              -   The comprehensive risk assessment finding him to be a low-risk of reoffense,
                  acknowledging his past problems, but indicating that he corrected those
                  problems and engaged with and has been responsive to the right kinds of
                  programs in custody.
              -   The Board’s determination after questioning of Mr. Chhum that he understood
                  and had applied the right lessons from the rehabilitative programming he had
                  engaged with and had retained the lessons and had the cognitive skills to make
                  better decisions going forward.
              -   That he had accepted responsibility for his crime since his offense and had
                  demonstrated significant change since committing the crime.
              -   Mr. Chhum’s youthful status at the time of the crime and scientific research
                  regarding immature brain development in late adolescents where the frontal
                  brain that helps control impulses and consider consequences is not yet fully
                  developed.



3
  http://www.angelfire.com/id/CGAnonymous/.
4
  See https://www.cdcr.ca.gov/bph/parole-suitability-hearings-overview/events-before-a-parole-
suitability-hearing/.
5
  See https://www.cdcr.ca.gov/bph/2019/12/05/hearing-results-november-2019/.
6
  See https://www.cdcr.ca.gov/bph/parole-suitability-hearings-overview/what-to-expect-after-a-
parole-suitability-hearing/.
                                               4
                                                                                   Sitha Chhum
        Case 3:20-cv-02731-VC Document 186-5 Filed 05/17/20 Page 5 of 5




               -   Based on the legal standards and all the evidence before the Parole Board, the
                   Board found that Mr. Chhum does not pose an unreasonable risk to public
                   safety and was suitable for parole.
              -
       Mr. Chhum also read the psychological examination and risk examination conducted by
       Dr. Gregory S. Goldstein license number PSY-20309 on September 20, 2019 in which:

               -   Dr. Goldstein found Mr. Chhum to be a low risk and stated “Low risk
                   examinees are expected to commit violence much less frequently than all
                   other parolees.”
               -   Dr. Goldstein concluded that Mr. Chhum communicated insight into his need
                   for validation and acceptance from gang related/antisocial peers at the time of
                   the crime and the ways he has since channeled his need for approval in
                   socially appropriate ways such as his approved work ethic as well as his
                   greater sense of individuality and control over his need for acceptance.
               -   Dr. Goldstein noted that Mr. Chhum was appropriately emotional regarding
                   the impacts and effects of the crime he committed

Mr. Chhum is Not likely to be Removed in Reasonably Foreseeable Future

       ICE cannot show that removal is significantly likely in the reasonably foreseeable future,
       and this should factor favorably into a consideration of his bail application. See Question
       15. Due process requires that immigration detention “bear[] a reasonable relation to the
       purpose for which the individual was committed,” Zadvydas v. Davis, 533 U.S. 678, 690
       (2001), “namely, assuring the alien’s presence at the moment of removal.” Id. at 699.
       Where removal is not likely in the reasonably foreseeable future, detention during the
       pandemic poses an especially egregious injury.

21. Attached are (check all that are applicable, but this is not a substitute for answering the
above questions): Not applicable.

All information in this application is accurate based on information and belief. This application
was prepared using information probed by an attorney at the San Francisco Office of the Public
Defender, Hayley Upshaw, who spoke with Mr. Chhum and Mr. Chhum’s proposed custodian,
and who reviewed Mr. Chhum’s ICE arrest report (I-213) and rap sheet. In preparing this
application, class counsel reviewed Mr. Chhum’s rap sheet and ICE arrest report. In preparing
this application, class counsel did not have access to immigration or medical records, or any
documents related to criminal history other than the spreadsheet summary produced by ICE, the
rap sheet, and the I-213 for Mr. Chhum, who is pro se.

Respectfully submitted,
s/Emilou MacLean
Emilou MacLean




                                                5
                                                                                     Sitha Chhum
